DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election of Species B (claims 58-88) in the reply filed on 08/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 58-62 and 66 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Saito (US 2007/0249119).
Regarding claim 58, Saito (Fig. 8A) discloses a nitride semiconductor device comprising: a substrate (not shown, “a supporting substrate”, [0111]); an electron transit layer 10 (i.e., channel, [0031]) that is formed on the substrate, and that is formed of a nitride semiconductor (i.e., GaN, [0035]); an electron supply layer 15 ([0031]) that is formed on the electron transit layer, and that is formed of a nitride semiconductor whose composition (i.e., AlGaN, [0035]) is different from the electron transit layer; a passivation film 35 ([0035]) formed on the electron transit layer; a first electrode 45 that penetrates through the passivation film; a second electrode 50 that penetrates through the passivation film; and a gate electrode 25 that opposes the electron transit layer between the first electrode and the second electrode, the gate electrode 25 arranged at a position closer to the first electrode 45 than to the second electrode 50.
Regarding claims 59-62 and 66, Saito (Fig. 8A) further discloses: the first electrode 45 is source electrode ([0032]), and the second electrode 50 is a drain electrode ([0032]); a gate insulating film 40 ([0031]) disposed between the gate electrode and the electron supply layer; the gate insulating film 40 extends over the passivation film 35 so as to cover the passivation film; an interlayer insulating film 60 ([0070]) disposed on the gate insulating film; and a combination of the electron supply layer/electron transit layer is any one of AlGaN layer/GaN layer, AlGaN layer/AlGaN layer (where Al composition is different), AlInN layer/AlGaN layer, AlInN layer/GaN layer, AlN layer/GaN layer and AlN layer/AlGaN layer ([0112]).
Claims 58-59, 66 and 69 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by JP 2008-235740 (cited in IDS with English translation).
Regarding claim 58, JP ‘740 (Figs. 5-10) discloses a nitride semiconductor device comprising: a substrate 1; an electron transit layer 3 ([0077])  that is formed on the substrate, and that is formed of a nitride semiconductor (i.e., GaN, [0073]); an electron supply layer 4 that is formed on the electron transit layer, and that is formed of a nitride semiconductor whose composition (i.e., AlGaN, [0073])  is different from the electron transit layer; a passivation film 11 ([0104]) formed on the electron transit layer; a first electrode (6, 22a via portion) that penetrates (process limitations) through the passivation film; a second electrode (7, 23a via portion) (i.e., “connected with multilevel interconnection”, [0069]) that penetrates through the passivation film; and a gate electrode (5, 21a) that opposes the electron transit layer between the first electrode and the second electrode, the gate electrode G arranged at a position closer to the first electrode than to the second electrode.
Regarding claims 59, 66 and 69, JP ‘740 (Figs. 5-10) further discloses: the first electrode (6, 22a) is source electrode “S”, and the second electrode (7, 23a) is a drain electrode “D”; a combination of the electron supply layer/electron transit layer is any one of AlGaN layer/GaN layer, AlGaN layer/AlGaN layer (where Al composition is different), AlInN layer/AlGaN layer, AlInN layer/GaN layer, AlN layer/GaN layer and AlN layer/AlGaN layer ([0073]); and the electron transit layer 3 is a GaN layer having a thickness of 400 nm or more [0077]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 63-65, 69 and 87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito (US 2007/0249119) in view of Williams et al (US 5,767,546).
Regarding claims 63 and 87, Saito (Fig. 8A) further discloses a source wiring film 62 that is disposed on the interlayer insulating film 60 and is electrically connected to the first electrode 45, and a drain wiring film 64 that is disposed on the interlayer insulating film and is electrically connected to the second electrode 50.
 Saito does not disclose the source wiring film and the drain wiring film are formed in a pattern that the source wiring film and the drain wiring film mesh with each other in a comb tooth shape.
However, Williams (Figs. 7-8) teaches a semiconductor device comprising: a source wiring film 78 (column 8, lines 1-2) that is disposed on the interlayer insulating film 79 and is electrically connected to the first electrode 76B, and a drain wiring film 75 (column 8, lines 1-2) that is disposed on the interlayer insulating film and is electrically connected to the second electrode 76A, wherein the source wiring film and the drain wiring film are formed in a pattern that the source wiring film and the drain wiring film mesh with each other in a comb tooth shape (Fig. 8).  Accordingly, it would have been obvious to modify the device of Saito by forming the source wiring film and the drain wiring film in a pattern that the source wiring film and the drain wiring film mesh with each other in a comb tooth shape in order to reduce the distributed resistance of the wirings in an integrated circuit, as taught by Williams (see abstract).
Regarding claims 64-65, Saito (Fig. 8A) further discloses: the gate insulating film 40 has a thickness ranging from 5nm to 50 nm ([0034]), and the gate insulating film is formed of Al2O3 ([0035]).
Regarding claim 69, Saito does not disclose the GaN electron transit layer 10 having a thickness of 400 nm or more.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Accordingly, it would have been obvious to form the GaN electron transit layer of Saito having a thickness within a range as claimed because it can be optimized during routine experimentation depending upon the material, the conductivity and the carriers which are desired for the electron transit layer.
Claims 70 and 73-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito (US 2007/0249119) in view of JP 2011-187643 (cited in IDS with English translation).
Regarding claims 70 and 73, Saito does not disclose an AlGaN buffer layer that intervenes between the substrate and the electron transit layer, and has aluminum composition regions as claimed.
However, JP ‘643 (Fig. 1) teaches a nitride semiconductor device comprising: an AlGaN buffer layer 3 ([0036]) that intervenes between the substrate 1 and the electron transit layer 4, and that includes a high aluminum composition region whose aluminum composition is relatively high and a low aluminum composition region whose aluminum composition is lower than the high aluminum composition region and which is arranged in a region close to the electron transit layer as compared with the high aluminum composition region (see abstract).  Accordingly, it would have been obvious to modify the device of Saito by an AlGaN buffer layer that intervenes between the substrate and the electron transit layer, and has aluminum composition regions as claimed in order to improve punch-through and breakdown voltage, as taught by JP ‘643 ([0018]).
Regarding claim 74, as discussed above, JP ‘643 (Fig. 1 and abstract) discloses the AlGaN buffer layer 3 includes a first aluminum composition AlGaN portion that has a first aluminum composition and a second aluminum composition AlGaN portion that is deposited on a side of the electron transit layer 4 with respect to the first aluminum composition AlGaN portion and that has a second aluminum composition lower than the
first aluminum composition. 
JP ’643 does not specifically discloses the first/second aluminum composition AlGaN portions are separated as the first/second aluminum composition AlGaN layers.
However, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Therefore, it would have been obvious to form the first/second AlGaN portions of the AlGaN buffer layer 3 separated as the first/second aluminum composition AlGaN layers because it would involve only routine skill in the art and the functions of the device would not be changed.
Regarding claim 75, JP ‘643 (Fig. 1) further teaches an AlN buffer layer 2 ([0042] that intervenes between the AlGaN buffer layer 3 and the substrate 1.
Claims 60, 62-65, 67-68 and 87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2008-235740 (cited in IDS with English translation) in view of Dabiran et al (US 2010/0117118).
Regarding claim 60, JP ‘740 does not disclose a gate insulating film disposed between the gate electrode and the electron supply layer.
However, Dabiran (Figs. 1-2) teaches a nitride semiconductor device comprising a gate insulating film 20 disposed between the gate electrode 23 and the electron supply layer 18 (i.e., 2DEG, [0033]).  Accordingly, it would have been obvious to modify the device of JP ‘740 by forming a gate insulating film disposed between the gate electrode and the electron supply layer in order to form a known MOS-HEMT, as taught by Dabiran ([0036]).
Regarding claims 62-63 and 87, in Fig. 9 of JP ‘740, if interpreting a top portion of the insulating film 11, where the source/gate/drain contact holes passing
therethrough,  is an interlayer insulating film then JP ‘740 further discloses: an interlayer insulating film disposed on the gate insulating film; and the interlayer insulating film that covers the first electrode, the second electrode and the gate electrode; a source wiring film 22a  that is connected to the first electrode via a source contact hole passing through the interlayer insulating film and that is arranged on the interlayer insulating film; and a drain wiring film 23a that is connected to the second electrode via a drain contact hole passing through the interlayer insulating film and that is arranged on the interlayer insulating film, wherein the source wiring film 22a and the drain wiring film 23a are formed in such a pattern that, on the interlayer insulating film, the source wiring film and the drain wiring film mesh with each other in a comb tooth shape.
	Regarding claims 64-65, Dabiran (Figs. 1-2) further teaches: the gate insulating film 20 has a thickness ranging from 5nm to 50 nm ([0062]), and the gate insulating film 20 is formed of Al2O3 ([0062]). 
	Regarding claim 67, JP ‘740 does not disclose a cap layer that is formed on the electron supply layer, and that is formed of a nitride semiconductor having a same composition as the electron transit layer.
	However, Dabiran (Figs. 1-2) further teaches a cap layer 19 that is formed on the electron supply layer, and that is formed of a nitride semiconductor (i.e., GaN) having a same composition as the electron transit layer 16 (i.e., GaN).  Accordingly, it would have been obvious to modify the device of JP ‘740 by forming a cap layer on the electron supply layer in order to improve ohmic contact formation and reduce surface states, as taught by Dabiran ([0054]).
	Regarding claim 68, Dabiran further teaches the cap layer 19 has a thickness of 16 nm or less ([0054]).
Claims 70-75, 77-80, 84, 86 and 88 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2008-235740 in view of JP 2011-187643 (cited in IDS with English translation).
Regarding claims 70 and 73, JP ‘740 (Figs. 5-10) further discloses an AlGaN buffer layer 2 ([0071]) that intervenes between the substrate and the electron transit layer, but does not disclose the buffer layer comprising an aluminum composition regions as claimed.
However, JP ‘643 (Fig. 1) teaches a nitride semiconductor device comprising: an AlGaN buffer layer 3 ([0036]) that intervenes between the substrate 1 and the electron transit layer 4, and that includes a high aluminum composition region whose aluminum composition is relatively high and a low aluminum composition region whose aluminum composition is lower than the high aluminum composition region and which is arranged in a region close to the electron transit layer as compared with the high aluminum composition region (see abstract).  Accordingly, it would have been obvious to modify the device of JP ‘740 by forming the AlGaN buffer layer having aluminum composition regions as claimed in order to improve punch-through and breakdown voltage, as taught by JP ‘643 ([0018]).
Regarding claims 72 and 84, JP ‘740 (Figs. 5-10) further discloses the element separation layer 9 is a high resistance layer that is formed by ion implantation using a plurality of acceleration energies ([0072] and [0080]).  It is noted that the process limitations recited in a “product by process” claim (i.e., ion implantation, inclined direction) would not carry patentable weight in a claim drawn to structure because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
Regarding claim 74, as discussed above, JP ‘643 (Fig. 1 and abstract) discloses the AlGaN buffer layer 3 includes a first aluminum composition AlGaN portion that has a first aluminum composition and a second aluminum composition AlGaN portion that is deposited on a side of the electron transit layer 4 with respect to the first aluminum composition AlGaN portion and that has a second aluminum composition lower than the
first aluminum composition. 
JP ’643 does not specifically discloses the first/second aluminum composition AlGaN portions are separated as the first/second aluminum composition AlGaN layers.
However, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Therefore, it would have been obvious to form the first/second AlGaN portions of the AlGaN buffer layer 3 separated as the first/second aluminum composition AlGaN layers because it would involve only routine skill in the art and the functions of the device would not be changed.
Regarding claim 75, JP ‘643 (Fig. 1) further teaches an AlN buffer layer 2 ([0042] that intervenes between the AlGaN buffer layer 3 and the substrate 1.
Regarding claims 71, 77-80, 86 and 88, JP ‘740 (Figs. 5-10) further discloses: an element separation layer 9 that passes through the electron supply layer and the electron transit layer to reach the AlGaN buffer layer; a wiring  21a/22a/23a that is arranged on the element separation layer 9; the element separation layer 9 is formed so as to separate a plurality of element regions, and the nitride semiconductor device further comprises an element-to-element wiring 21a/22a/23a that connects between a plurality of elements respectively formed in the element regions; the elements respectively formed in the element regions include two or more elements (i.e., source, drain, gate electrodes) having different functions; the elements respectively formed in the element regions include two or more elements (i.e., source, drain, gate electrodes)  having a common function;  the gate electrode G is formed so as to surround the first electrode together with the element separation layer 9; and the wiring 21a includes a gate wiring connected to the gate electrode G.
Claims 76, 81-82 and 83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP ‘740 and JP ‘643 as applied to claim 71 or 78 and further  in view of Bito (US 2011/0316050).
Regarding claim 76 and 81, JP ‘740 does not disclose the element separation layer 9 is formed so as to surround an element region.
However, Bito (Fig. 10) teaches a nitride semiconductor device comprising an element separation layer 31 is formed so as to surround an element region.  Accordingly, it would have been obvious to further modify the device of JP ‘740 by forming  the element separation layer surrounding an element region in order to separating the element region from the other adjacent element regions, according to the requirements of the circuit layout.
Regarding claims 82-83, Bito (Fig. 10) further teaches: the element separation layer 31 is a high resistance layer that is formed by ion implantation using helium as an element whose mass number is less than 10 but more than 2 ([0094]).
Claim 85 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP ‘740 and JP ‘643 as applied to claim 72 and further  in view of Yu et al (US 2008/0303104). 
JP ‘740 does not disclose the element separation layer formed by ion  implantation from a direction inclined with respect to a direction of thickness of the
electron transit layer at an inclination angle of about 5 to 10 degrees.
	However, the method of ion implantation from an inclined angle..., is an intermediate process step that does not affect the structure of the final device. Therefore, the process limitations recited in a “product by process” claim would not carry patentable weight in a claim drawn to structure because distinct structure is not necessarily produced. in re Thorpe, 227 USPQ 964 (Fed. Cir. 1985). Furthermore, Yu (Figs. 5d-5f) teaches a semiconductor device comprising an element separation layer 310 ([0041]) formed by ion implantation from a direction inclined with respect to a direction of thickness of the substrate layer at an inclination angle of about 5 to 10 degrees ([0042]).  Accordingly, it would have been obvious to form the element separation layer by performing ion implantation from a direction inclined with respect to a direction of thickness of the electron transit layer at an inclination angle of about 5 to 10 degrees in order to provide implantation treatments that would enhance the creation of the isolation structure having a reentrant profile, as taught by Yu ([0037]).
Claims 58-60, 62, 64-66 and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach et al (US 2006/0081985) in view of Saito (US 2007/0249119).
Regarding claims 58-59, Beach (Figs, 1A-1B) discloses a nitride semiconductor device comprising: a substrate 46; an electron transit layer 38 (i.e., channel) that is formed on the substrate, and that is formed of a nitride semiconductor (i.e., GaN, [0027]); an electron supply layer 40 (i.e., 2DEG, [0021]) that is formed on the electron transit layer, and that is formed of a nitride semiconductor (i.e., AlGaN, [0027]) whose composition is different from the electron transit layer; a passivation film 54 ([0024]) formed on the electron transit layer; a first electrode 14 (i.e., source electrode, [0019]) that penetrates through the passivation film; a second electrode 12 (i.e., drain electrode, [0019]) that penetrates through the passivation film; and a gate electrode 52 ([0023]) that opposes the electron transit layer between the first electrode and the second electrode.
Beach does not disclose the gate electrode arranged at a position closer to the first electrode than to the second electrode.
However, Saito (Figs. 8A-8B) teaches a nitride semiconductor device comprising a gate electrode 25 arranged at a position closer to the first electrode 45 (i.e., source electrode, [0034]) than to the second electrode 50 (i.e., drain electrode, [0034]).  Accordingly, it would have been obvious to modify the device of Beach by arranging the gate electrode at a position closer to the first electrode than to the second electrode in order to provide an asymmetric structure that would allow to maintain the high breakdown voltage and to realize the low on-resistance, as taught by Saito ([0034]).
 Regarding claims 60 and 66, Beach (Figs, 1A-1B) further discloses: a gate insulating film 50 disposed between the gate electrode and the electron supply layer; and a combination of the electron supply layer/electron transit layer is any one of AlGaN layer/GaN layer, AlGaN layer/AlGaN layer (where Al composition is different), AlInN layer/AlGaN layer, AlInN layer/GaN layer, AlN layer/GaN layer and AlN layer/AlGaN layer ([0027]).
Regarding claim 62, Beach does not disclose an interlayer insulating film disposed on the gate insulating film.
However, Saito (Figs. 8A-8B) teaches a nitride semiconductor device comprising an interlayer insulating film 60 disposed on a gate insulating film 40.  Accordingly, it would have been obvious to modify the device of Beach by forming an interlayer insulating film on the gate insulating film in order to provide an upper contact level that includes  a drain wiring and a source wiring.
Regarding claims 64-65, Saito (Figs. 8A-8B) further teaches: the gate insulating film 40 is formed of AL2O3 ([0035]) and has a thickness ranging from 5nm to 50 nm ([0034]).
Regarding claim 69, Beach does not disclose the GaN electron transit layer 38 having a thickness of 400 nm or more.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Accordingly, it would have been obvious to form the GaN electron transit layer of Beach having a thickness within a range as claimed because it can be optimized during routine experimentation depending upon the material, the conductivity and the carriers which are desired for the electron transit layer.
Claims 63 and 87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach et al and Saito as applied to claim 58 or 62 above, and further in view of Williams et al (US 5,767,546).
Regarding claims 63 and 87, Saito (Fig. 8A) further discloses a source wiring film 62 that is disposed on the interlayer insulating film 60 and is electrically connected to the first electrode 45, and a drain wiring film 64 that is disposed on the interlayer insulating film and is electrically connected to the second electrode 50.
 Neither Beach nor Sato disclose the source wiring film and the drain wiring film are formed in a pattern that the source wiring film and the drain wiring film mesh with each other in a comb tooth shape.
However, Williams (Figs. 7-8) teaches a semiconductor device comprising: a source wiring film 78 (column 8, lines 1-2) that is disposed on the interlayer insulating film 79 and is electrically connected to the first electrode 76B, and a drain wiring film 75 (column 8, lines 1-2) that is disposed on the interlayer insulating film and is electrically connected to the second electrode 76A, wherein the source wiring film and the drain wiring film are formed in a pattern that the source wiring film and the drain wiring film mesh with each other in a comb tooth shape (Fig. 8).  Accordingly, it would have been obvious to further modify the device of Beach by forming the source wiring film and the drain wiring film in a pattern that the source wiring film and the drain wiring film mesh with each other in a comb tooth shape in order to reduce the distributed resistance of the wirings in an integrated circuit, as taught by Williams (see abstract).
Claims 67-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach et al and Saito as applied to claim 58 above, and further in view of Dabiran et al (US 2010/0117118).
Regarding claim 67, Beach (Fig. 1B) further discloses a cap layer 48 that is formed on the electron supply layer and formed of a nitride semiconductor (i.e., AlGaN, [0027]), but does not disclose the cap layer comprising GaN which has a same composition as the electron transit layer.
	However, Dabiran (Figs. 1-2) further teaches a cap layer 19 that is formed on the electron supply layer, and that is formed of a nitride semiconductor (i.e., GaN) having a same composition as the electron transit layer 16 (i.e., GaN).  Accordingly, it would have been obvious to use either AlGaN or GaN as a nitride semiconductor material for the cap layer of Beach because the same purpose of  improving ohmic contact formation and reduce surface states would result.
	Regarding claim 68, Dabiran further teaches the cap layer 19 has a thickness of 16 nm or less ([0054]).
Claims 70, 73-74 and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach et al and Saito as applied to claim 58 above, and further in view of JP 2011-187643 (cited in IDS with English translation).
Regarding claims 70 and 73, Beach (Fig. 1B) further discloses a buffer layer 44 that intervenes between the substrate and the electron transit layer, but does not disclose the buffer layer comprising AlGaN and having an aluminum composition regions as claimed.
However, JP ‘643 (Fig. 1) teaches a nitride semiconductor device comprising: an AlGaN buffer layer 3 ([0036]) that intervenes between the substrate 1 and the electron transit layer 4, and that includes a high aluminum composition region whose aluminum composition is relatively high and a low aluminum composition region whose aluminum composition is lower than the high aluminum composition region and which is arranged in a region close to the electron transit layer as compared with the high aluminum composition region (see abstract).  Accordingly, it would have been obvious to further modify the device of Beach by forming the AlGaN buffer layer having aluminum composition regions as claimed in order to improve punch-through and breakdown voltage, as taught by JP ‘643 ([0018]).
Regarding claim 74, as discussed above, JP ‘643 (Fig. 1 and abstract) discloses the AlGaN buffer layer 3 includes a first aluminum composition AlGaN portion that has a first aluminum composition and a second aluminum composition AlGaN portion that is deposited on a side of the electron transit layer 4 with respect to the first aluminum composition AlGaN portion and that has a second aluminum composition lower than the
first aluminum composition. 
JP ’643 does not specifically discloses the first/second aluminum composition AlGaN portions are separated as the first/second aluminum composition AlGaN layers.
However, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Therefore, it would have been obvious to form the first/second AlGaN portions of the AlGaN buffer layer 3 separated as the first/second aluminum composition AlGaN layers because it would involve only routine skill in the art and the functions of the device would not be changed.
Regarding claim 75, JP ‘643 (Fig. 1) further teaches an AlN buffer layer 2 ([0042] that intervenes between the AlGaN buffer layer 3 and the substrate 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 58-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,256,335 in view of Saito (US 2007/0249119). 
Regarding independent claim 58, U.S. Patent ‘119 (claims 1, 18 and 20) claims a nitride semiconductor device comprising: a substrate; an electron transit layer that is formed on the substrate, and that is formed of a nitride semiconductor; an electron supply layer that is formed on the electron transit layer, and that is formed of a nitride semiconductor whose composition is different from the electron transit layer (claim 1, column 36, lines 10-17); a passivation film formed on the electron transit layer; a first electrode that penetrates through the passivation film; a second electrode that penetrates through the passivation film (claim 20, column 37, lines 65-67 through column 38, lines 1-9); and a gate electrode that opposes the electron transit layer between the first electrode and the second electrode (claim 18).
U.S. Patent ‘119 does not claim the gate electrode arranged at a position closer to the first electrode than to the second electrode.
However, Saito (Figs. 8A-8B) teaches a nitride semiconductor device comprising a gate electrode 25 arranged at a position closer to the first electrode 45 (i.e., source electrode, [0034]) than to the second electrode 50 (i.e., drain electrode, [0034]).  Accordingly, it would have been obvious to arrange the gate electrode at a position closer to the first electrode than to the second electrode in order to provide an asymmetric structure that would allow to maintain the high breakdown voltage and to realize the low on-resistance, as taught by Saito ([0034]).
Regarding dependent claims 59-88, dependent claims 2-21 of the U.S. Patent ‘335 either claim the common subject matters as dependent claims 59-88 of the present application or obvious variations thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817